Exhibit 10.3

 

2011 Stock Incentive Plan

of Honeywell International Inc. and its Affiliates

 

RESTRICTED UNIT AGREEMENT, FORM 2

 

This RESTRICTED UNIT AGREEMENT made in Morris Township, New Jersey, as of the
[DAY] day of [MONTH, YEAR] (the “Award Date”) between Honeywell International
Inc. (the “Company”) and [EMPLOYEE NAME] (the “Employee”).

 

1.           Grant of Award. The Company has granted you [NUMBER] Restricted
Units, subject to the provisions of this Agreement and the 2011 Stock Incentive
Plan of Honeywell International Inc. and its Affiliates (the “Plan”). The
Company will hold the Restricted Units [and Additional Restricted Units (as
defined in Section 4)] in a bookkeeping account on your behalf until they become
payable or are forfeited or cancelled.

 

2.           Definitions. For purposes of this Agreement, the following
definitions apply:

 

a.“Actual Award” means the product of (i) the Plan Payout Percentage (as
determined under Section 3), and (ii) your Target Award.

 

b.“Compensation Peer Group” means [INSERT COMPANY NAMES]. If there is any change
in the corporate capitalization of a company in the Compensation Peer Group
during a Measurement Period (such as a stock split, corporate transaction or any
partial or complete liquidation), the Committee, in its sole discretion, may
take such change into account in determining the Total Shareholder Return of
that company. If any company included in the Compensation Peer Group ceases to
exist or to be publicly traded during the Measurement Period, or undergoes any
other similar change, the Committee shall determine the consequences of such
event for purposes of this Agreement, including without limitation, the
replacement of such company in the Compensation Peer Group.

 

c.“Measurement Period” means [DESCRIBE MEASUREMENT PERIOD].

 

d.“Performance Cycle” means the period beginning on [DATE] and ending on [DATE].

 

e.“Target Award” means the number of Restricted Units awarded to you for the
Performance Cycle under Section 1 of this Agreement.

 

f.“Total Shareholder Return” means the ratio of (A) a company’s share price as
of the last trading day of a Measurement Period (determined using the average
closing share price over the 30 preceding trading days) plus earned dividends
per share during the Measurement Period, over (B) the company’s share price as
of the first trading day of a Measurement Period (determined using the average

 



closing share price over the 30 preceding trading days). Dividends are assumed
earned and reinvested on the ex-dividend date.

 

g.[INSERT ADDITIONAL BUSINESS-RELATED DEFINITIONS AS APPLICABLE]

 

3.           Performance Measures. For each Measurement Period, the Company’s
Total Shareholder Return will be compared to the Total Shareholder Return of
each company in the Compensation Peer Group, and the Total Shareholder Return of
the Compensation Peer Group and the Company shall be ranked. [DESCRIBE OTHER
BUSINESS-RELATED PERFORMANCE MEASURES, AS APPLICABLE]

 

The Plan Payout Percentage shall be determined based on the following for the
Performance Cycle: [DESCRIBE HOW PLAN PAYOUT PERCENTAGE IS DETERMINED].

 

4.           [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Dividend
Equivalents. Except as otherwise determined by the Committee, in its sole
discretion, you will earn Dividend Equivalents in an amount equal to the value
of any cash or stock dividends paid by the Company upon one Share of Common
Stock for each unvested Restricted Unit or Additional Restricted Unit (as
defined below) credited to your bookkeeping account on a dividend record date.
At the vesting date specified in Section 6, such Dividend Equivalents shall be
adjusted up or down based on your Actual Award. In the case of cash dividends,
the Company shall credit to your bookkeeping account, on each dividend payment
date, an additional number of Restricted Units (“Additional Restricted Units”)
equal to (a) divided by (b), where (a) equals the total number of unvested
Restricted Units and Additional Restricted Units, if any, subject to this
Agreement on such date multiplied by the dollar amount of the cash dividend paid
per Share of Common Stock on such date, and (b) equals the Fair Market Value of
a Share on such date. If a dividend is paid to holders of Common Stock in
Shares, the Company shall credit to you, on each dividend payment date,
Additional Restricted Units equal to the total number of unvested Restricted
Units and Additional Restricted Units subject to this Agreement on such date
multiplied by the Share dividend paid per Share of Common Stock on such date.
Additional Restricted Units are subject to the same restrictions, including but
not limited to vesting, transferability and payment restrictions, that apply to
the Restricted Units to which they relate with any fractional Shares rounded up
to the nearest whole Share You will continue to earn Additional Restricted Units
on unpaid Restricted Units and Additional Restricted Units that are held in your
bookkeeping account until the vested shares are paid to you.]

 

5.           Payment Amount. Each Restricted Unit [and Additional Restricted
Unit] represents one (1) Share of Common Stock.

 

6.           Vesting. Except as otherwise provided in Sections 8, 9 and 10 and a
deferral election, the vesting and payment of Restricted Units [and related
Additional Restricted Units] is contingent upon you remaining actively employed
by the Company on the applicable vesting date(s) specified below: [DESCRIBE
VESTING DATE(S)].

 



Except as otherwise provided in Sections 8, 9 and 10 and a deferral election,
payment will be made as soon as practicable following the vesting date, but in
no event later than 2-1/2 months after the end of the calendar year in which
vesting occurs.

 

The Actual Award [and related Additional Restricted Units] will be paid solely
in Shares.

 

7.           Termination of Employment. Except as otherwise provided in this
Agreement, if your Termination of Employment occurs for any reason before the
vesting date(s) specified above, any unvested Restricted Units [and Additional
Restricted Units] will be forfeited and your rights with respect to any award
under this Agreement will terminate.

 

8.           Death or Disability. If your Termination of Employment occurs
because of your death or you incur a Disability before the last day of the
Performance Cycle, you or your estate will receive your Target Award as your
Actual Award for the Performance Cycle. [No Additional Restricted Units will be
paid in this case. OR Additional Restricted Units will be calculated as provided
in Section 4.]

 

If your Termination of Employment occurs because of your death or you incur a
Disability after the last day of the Performance Cycle but before the Actual
Award is fully paid, you or your estate will receive the remainder of your
unpaid Actual Award for the Performance Cycle. [No Additional Restricted Units
will be paid in this case. OR Additional Restricted Units will be calculated as
provided in Section 4.]

 

9.           Full Retirement. [INCLUDE AS APPLICABLE: For the avoidance of
doubt, if your Termination of Employment occurs solely because of your Full
Retirement before the last day of the Performance Cycle, all Restricted Units
[and Additional Restricted Units] will be forfeited and your rights with respect
to any award under this Agreement will terminate.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
before the last day of the Performance Cycle, you will receive a pro-rata
payment of your Target Award as your Actual Award equal to the product of (a)
times (b), minus (c), where (a) equals the total number of Restricted Units set
forth in Section 1 above [plus the total number of Additional Restricted Units
credited to you as of your Termination of Employment], (b) equals the ratio of
your complete years of service as an employee of the Company or its Affiliates
between the Award Date and your Termination of Employment, and the number of
complete years of service required under this Agreement to be fully vested in
all Restricted Units [and Additional Restricted Units], and (c) equals the
number of Restricted Units [and Additional Restricted Units] that vested before
your Termination of Employment.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
before the last day of the Performance Cycle, you will be vested in an
additional number of

 



Restricted Units [and related Additional Restricted Units] equal to [INSERT
VESTING PROVISION ON FULL RETIREMENT].]

 

[INCLUDE AS APPLICABLE: If your Termination of Employment occurs solely because
of your Full Retirement after the last day of the Performance Cycle but before
the Actual Award is fully paid, you will receive the remainder of your unpaid
Actual Award for the Performance Cycle.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
after the last day of the Performance Cycle but before the Actual Award is fully
paid, any unpaid Actual Award will be forfeited and your rights with respect to
any such Actual Award under this Agreement will terminate.

 

OR

 

If your Termination of Employment occurs solely because of your Full Retirement
after the last day of the Performance Cycle but before the Actual Award is fully
paid, any unpaid Actual Award will be paid as follows: [INSERT VESTING PROVISION
ON FULL RETIREMENT].]

 

[No Additional Restricted Units will be paid in this case. OR Additional
Restricted Units will be calculated as provided in Section 4.]

 

[INCLUDE AS APPLICABLE: Notwithstanding the preceding sentence, if you are a
“specified employee” under Section 409A of the Code as of the date your
Termination of Employment occurs due to Full Retirement, payment for vested
Restricted Units [and Additional Restricted Units] will be made on the first
business day of the first calendar month that begins after the six-month
anniversary of your Termination of Employment, or, if earlier, your death.

 

Subject to a deferral election, if (i) you are eligible for Full Retirement on
the Award Date or you become eligible for Full Retirement before the last
vesting date described in Section 6 of this Agreement and (ii) your Termination
of Employment does not occur before the last vesting date described in Section 6
of this Agreement, payment for vested Restricted Units [and Additional
Restricted Units] will be made as soon as practicable following the applicable
vesting date described in Section 6 of this Agreement but in no event later than
the last day of the calendar year in which each such vesting date occurs.]

 

10.         Change in Control. Notwithstanding anything in Sections 2 through 9
above to the contrary, in the event of a Change in Control (as defined in the
Plan), the following provisions apply:

 

a.Rollover of Awards. If adjusted or exchanged pursuant to Section 5.3(c),
5.3(d)(ii), 5.3(e) or 5.3(f) of the Plan, Restricted Units [and Additional
Restricted Units] that have not vested or terminated as of the date of the
Change in Control will continue to vest in accordance with the schedule
described in Section 6 of

 



this Agreement (or as adjusted if more favorable); provided, however, that (x)
if you incur an involuntary Termination of Employment not for Cause (as defined
in Section 2.7 of the Plan) or a voluntary Termination of Employment for Good
Reason (as defined in Section 5.4(d) of the Plan) on or before the second
anniversary of the date of the Change in Control and after the Performance Cycle
has ended, [subject to the terms of a deferral election,] the unpaid portion of
your Actual Award will immediately vest in full and be settled no later than the
earlier of 90 days after the Termination of Employment or two and one-half
months after the end of the calendar year in which the Termination of Employment
occurs, or (y) if you incur an involuntary Termination of Employment not for
Cause (as defined in Section 2.7 of the Plan) or a voluntary Termination of
Employment for Good Reason (as defined in Section 5.4(d) of the Plan) during the
two-year period following the Change in Control and before the Performance Cycle
has ended, [subject to the terms of a deferral election,] an amount equal to the
Target Award will be paid in Shares no later than the earlier of 90 days after
the Termination of Employment or two and one-half months after the end of the
calendar year in which the Termination of Employment occurs.

 

b.Cashout of Awards. Unless adjusted or exchanged pursuant to Section 5.3(c),
5.3(d)(ii), 5.3(e) or 5.3(f) of the Plan (concerning rollover of outstanding
awards in certain circumstances), Restricted Units [and Additional Restricted
Units] that have not vested or terminated as of the date of the Change in
Control will immediately vest. If the Change in Control occurs after the
Performance Cycle has ended, [subject to the terms of a deferral election,] you
will receive the portion of your unpaid Actual Award. If the Change in Control
occurs before the Performance Cycle has ended, [subject to the terms of a
deferral election,] the Actual Award will be based on the Target Award or other
level of substantially achieved performance, as determined by the Committee
prior to the Change in Control. No later than the earlier of 90 days after the
date of the Change in Control or two and one-half months after the end of the
calendar year in which the Change in Control occurs, you will receive for the
Restricted Units [and Additional Restricted Units] a single payment in cash
equal to the product of the number of vested and outstanding Restricted Units
[and Additional Restricted Units] as of the date of the Change in Control
(including any Restricted Units [and Additional Restricted Units] that vest
pursuant to this Section 10) and an amount equal to the greater of (i) the
highest price per Share paid by the successor, as determined by the Committee,
and (ii) the highest Fair Market Value during the period of 90 days that ends on
the date of the Change in Control. Any securities or other property that is part
or all of the consideration paid for Shares pursuant to the Change in Control
will be valued at the higher of (x) the valuation placed on the securities or
property by any entity that is a party with the Company to the Change in
Control, or (y) the valuation placed on the securities or property by the
Committee.

 



11.         [FOLLOWING INCLUDED AT COMMITTEE’S DISCRETION: Deferral of Payment.
If you would like to defer payment on the Restricted Units and related
Additional Restricted Units, you may do so in writing on the deferral form
provided with this grant setting forth your desired payment schedule. The
deferral shall not be permitted if, within the determination of the Company,
such deferral would result in a violation of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations promulgated
thereunder. If the deferral is not permitted, then payment shall be made as
provided in this Agreement. All Additional Restricted Units shall be subject to
the same deferral restrictions as the Restricted Units to which they relate.]

 

12.         Transfer of Awards. You may not transfer the Restricted Units,
[Additional Restricted Units] or any interest in such Units except by will or
the laws of descent and distribution or except as otherwise permitted by the
Committee and as specified in the Plan. Any other attempt to dispose of your
interest shall be null and void.

 

13.         Withholdings. The Company or your local employer shall have the
power and the right to deduct or withhold, or require you to remit to the
Company or to your local employer, prior to any issuance or delivery of Shares
on Restricted Units [or Additional Restricted Units], an amount sufficient to
satisfy taxes imposed under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gain
taxes, transfer taxes, and social security contributions, and National Insurance
Contributions, that are required by law to be withheld as determined by the
Company or your local employer.

 

14.         Requirements for and Forfeiture of Award.

 

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 14 and in any other
agreement (including but not limited to Section 11 of the Stock Option Award
Agreement for the Option granted on February 25, 2011, if applicable) that
governs your noncompetition with Honeywell, your nonsolicitation of Honeywell’s
employees, customers, suppliers, business partners and vendors, and/or your
conduct with respect to Honeywell’s trade secrets and proprietary and
confidential information.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 14.b.2. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and the
Committee has not approved the agreement or arrangement in writing, or (ii) make
any statement, publicly or privately (other than to your spouse and legal

 



advisors), which would be disparaging (as defined below) to Honeywell or its
businesses, products, strategies, prospects, condition, or reputation or that of
its directors, employees, officers or members; provided, however, that nothing
shall preclude you from making any statement in good faith which is required by
any applicable law or regulation or the order of a court or other governmental
body, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of Honeywell or your career with Honeywell without first submitting
a draft thereof, at least thirty (30) days in advance, to the Honeywell
International Inc. Senior Vice President and General Counsel, whose judgment
about whether such book, article or other media publication is disparaging shall
be determinative; or such a book, article or other media publication is
published after a determination that it is disparaging.

 

For purposes of this subsection 14.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.In addition to the relief described in any other agreement that governs your
noncompetition with Honeywell, your nonsolicitation of Honeywell’s employees,
customers, suppliers, business partners and vendors, and/or your conduct with
respect to Honeywell’s trade secrets and proprietary and confidential
information, if the Committee determines, in its sole judgment, that you have
violated the terms of any such agreement, or you have engaged in an act that
violates subsection 14.b.1. of this Agreement, (i) any Restricted Units [and
Additional Restricted Units] that have not vested under this Agreement shall
immediately be cancelled, and you shall forfeit any rights you have with respect
to such Units as of the date of the Committee’s determination, and (ii) you
shall immediately deliver to the Company Shares equal in value to the Restricted
Units [and Additional Restricted Units] you received during the period beginning
twelve (12) months prior to your Termination of Employment and ending on the
date of the Committee’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 



15.         Restrictions on Payment of Shares. Payment of Shares for your
Restricted Units [and Additional Restricted Units] is subject to the conditions
that, to the extent required at the time of exercise, (i) the Shares underlying
the Restricted Units [and Additional Restricted Units] shall be duly listed,
upon official notice of redemption, upon the New York Stock Exchange, and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares shall be effective. The Company shall not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel for the Company.

 

16.         Adjustments. Any adjustments to the Restricted Units [and Additional
Restricted Units] will be governed by Section 5.3 of the Plan.

 

17.         Disposition of Securities. By accepting the Award, you acknowledge
that you have read and understand (i) the Company’s policy, and are aware of and
understand your obligations under applicable securities laws in respect of
trading in the Company’s securities and (ii) the Company’s stock ownership
guidelines as they apply to this Award. The Company shall have the right to
recover, or receive reimbursement for, any compensation or profit you realize on
the disposition of Shares received for Restricted Units [or Additional
Restricted Units] to the extent that the Company has a right of recovery or
reimbursement under applicable securities laws.

 

18.         Plan Terms Govern. The vesting and redemption of Restricted Units
[or Additional Restricted Units], the disposition of any Shares received for
Restricted Units [or Additional Restricted Units], the treatment of gain on the
disposition of these Shares, and the treatment of Dividend Equivalents are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan shall control. By accepting the Award, you acknowledge that
the Plan and the Plan prospectus, as in effect on the date of this Agreement,
have been made available to you for your review. Without limiting the generality
of the foregoing, you agree that all determinations made by the Committee of
Total Shareholder Return and the Company’s ranking within the Compensation Peer
Group shall be final, binding and conclusive on you in accordance with Article
III of the Plan.

 

19.         Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Restricted Units, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,

 



details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

20.         Discretionary Nature and Acceptance of Award. By accepting this
Award, you agree to be bound by the terms of this Agreement and acknowledge
that:

 

a.The Company (and not your local employer) is granting your Restricted Units
[and Additional Restricted Units]. Furthermore, this Agreement is not derived
from any preexisting labor relationship between you and the Company, but rather
from a mercantile relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Restricted Units [and Additional Restricted
Units] granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 



d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of Restricted Units [and Additional Restricted Units] hereunder, and
any future grant of Restricted Units [or Additional Restricted Units] under the
Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Restricted Units [, Additional Restricted Units] nor
any future grant by the Company will be deemed to create any obligation to make
any future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

21.         Limitations. Nothing in this Agreement or the Plan gives you any
right to continue in the employ of the Company or any of its Affiliates or to
interfere in any way with the right of the Company or any Affiliate to terminate
your employment at any time. Payment of your Restricted Units [and Additional
Restricted Units] is not secured by a trust, insurance contract or other funding
medium, and you do not have any interest in any fund or specific asset of the
Company by reason of this Award or the account established on your behalf. You
have no rights as a shareowner of the Company pursuant to the Restricted Units
[and Additional Restricted Units] until Shares are actually delivered to you.

 

22.         Incorporation of Other Agreements. This Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Restricted Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Restricted Units [and Additional Restricted Units].

 



23.         Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of the other
provisions of the Agreement, which shall remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision shall be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

24.         Governing Law. The Plan, this Agreement, and all determinations made
and actions taken under the Plan or this Agreement shall be governed by the
internal substantive laws, and not the choice of law rules, of the State of
Delaware and construed accordingly, to the extent not superseded by applicable
federal law.

 

25.         Agreement Changes. The Company reserves the right to change the
terms of this Agreement and the Plan without your consent to the extent
necessary or desirable to comply with the requirements of Code section 409A, the
Treasury regulations and other guidance thereunder.

 

26.         Acknowledgements. By accepting this Agreement, you agree to the
following: (i) you have carefully read, fully understand and agree to all of the
terms and conditions described in this Agreement, the Plan, the Plan’s
prospectus and all accompanying documentation; and (ii) you understand and agree
that this Agreement and the Plan constitute the entire understanding between you
and the Company regarding the Restricted Units, and that any prior agreements,
commitments or negotiations concerning the Restricted Units are replaced and
superseded.

 

27.         Award Acceptance. To retain this Award, you must accept it by
signing the Agreement below and, by signing this Agreement, you shall be deemed
to consent to the application of the terms and conditions set forth in this
Agreement and the Plan. If you do not wish to accept this Award, you must
contact Honeywell International Inc., Executive Compensation/AB-1D, 101 Columbia
Road, Morristown, New Jersey 07962 in writing within thirty (30) days of the
Award Date.

 

I Accept:

 

 

Signature Date  

 